DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 24 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El Khayat et al. (US 2018/0242387 A1).
 	Regarding claims 24 and 32, El Khayat teaches a multicast broadcast gateway (MBMS-GW 160 of fig. 1) comprising: one or more processors; and memory storing machine-readable instructions executable by the one or more processors to cause the multicast broadcast gateway (figs. 1, 2) to: connect the apparatus to a coordination function node (MCE 114 or MCE 124 of fig. 1) in a radio access network (RAN 110 or 120 of fig. 1) via a control plane interface ,wherein the coordination function node is associated with a base station in the radio access network (figs. 1, 2, ¶ [0036], Each of such MCEs may be integrated in a corresponding LTE base station, referred to as eNB (evolved Node B) or may be provided as separate components associated with one or more eNBs. ¶ [0037]), wherein the base station is configured to provide one or more of multicast transmissions or broadcast transmissions to user devices from a broadcast multicast core network (figs. 1 and 2); exchange signaling with the coordination function node via the control plane interface to create, update and/or stop multicast broadcast sessions to transport multicast/broadcast content from the multicast broadcast core network to the base station (figs. 1 and 2, ¶ [0039], For controlling the MBMS transmissions of a given MBMS session, a control plane is established by the MBMS-GW 160. ¶ [0040], a control plane module 162, implemented as a Control Processing Board (CPB), of the MBMS-GW 160, may include an MBMS Session Controller (MSC), which may be responsible for establishing and controlling the control plane connection between the BM-SC 170 and the MME 150 or SGSN 140 by processing MBMS service control messages received on the SGmb and Sm/Sn interfaces. ¶ [0043]-¶ [0050]); connect the multicast broadcast gateway to the base station via a user plane interface (figs. 1, 2, ¶ [0038], For conveying the user plane traffic of the MBMS transmissions, the MBMS-GW 160 sets up one or more user plane sessions with the RAN nodes 112, 114, 122, 124, which is accomplished via an interface referred to as M1); send, to the coordination function node and via the control plane interface, one or more control signals (figs. 1, 2, ¶ [0039], For controlling the MBMS transmissions of a given MBMS session, a control plane is established by the MBMS-GW 160. Control plane extends via an MME 150 and interfaces referred to as Sm and M3. Or the control plane extends via an SGSN 140 and interfaces referred to as Sn and Iu. ¶ [0040], the MBMS-GW 160 is implemented on the basis of a modular architecture in which control plane handling and user plane handling are performed by separate hardware modules. Control plane module 162 implemented as a Control Processing Board (CPB). Functionalities of the control plane module may include an MBMS Session Controller (MSC), which may be responsible for establishing and controlling the control plane connection between the BM-SC 170 and the MME 150); and send, to the base station and via the user plane interface, one or more user signals (¶ [0038], The MBMS-GW 160 carries user plane traffic of the MBMS transmissions from a BM-SC 170 to the RANs 110. For conveying the user plane traffic of the MBMS transmissions, the MBMS-GW 160 sets up one or more user plane sessions with the RAN nodes 112, 114, 122, 124, which is accomplished via an interface referred to as M1. ¶ [0040], a user plane module 164 implemented as a Packet Processing Board (PPB). Functionalities of the user plane module may include a Packet Processor (PP), which may be responsible for maintaining the user plane connection through the MBMS-GW 160 by forwarding MBMS data in a downlink direction from the BM-SC 170 to the RAN 110, 120). 	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over El Khayat.
 	Regarding claims 30 and 38, El Khayat teaches the multicast broadcast gateway of claim 24.
El Khayat does not explicitly teach wherein the memory stores machine-readable instructions executable by the one or more processors to cause the multicast broadcast gateway to: before connecting the multicast broadcast gateway to the coordination function node via the control plane interface, send, to the coordination function node and via a virtual interface, a request to set up the control plane interface between the multicast broadcast gateway and the coordination function node; and receive, from the coordination function node and via the virtual interface, a response indicating setup of the control plane interface between the multicast broadcast gateway and the coordination function node.
However, Kodaypak teaches one or more virtual machines can be configured to implement the nodal functions of an MBMS network ( ¶ [0074], a first class of virtual machines implementing a BMSC 306, a second class of virtual machines implementing one or more of the core logic functions, such as an MME 312 and/or an MBMS-GW 326, ¶ [0026])).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to implement virtual machine/interfaces in the system of El Khayat to further enhance industrial applicability.
9.	Claims 28, 36, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over El Khayat in view of Kodaypak et al. (US 2016/0316351 A1, hereinafter “Kodaypak”).
 	Regarding claims 43 and 44, El Khayat teaches the multicast broadcast gateway of claim 24, wherein the memory stores machine-readable instructions executable by the one or more processors to cause the multicast broadcast gateway to: receive, from a broadcast multicast service center of the broadcast multicast core network, a request to initiate a broadcast multicast session (fig. 2, ¶ [0042], the BM-SC 170 sends a session start request 201 to the MBMS-GW 160), the request comprising a plurality of session attributes (fig. 2, ¶ [0046], The session start request 205 may indicate the forthcoming start of an MBMS transmission and provide information on session attributes. For example, such information may include an IP multicast address to be used for the MBMS transmission, the C-TEID of a GTP-U tunnel to be used for the MBMS transmission, and/or a TMGI (Temporary Mobile Group Identity) to be used for the MBMS transmission. Such information may be stored in the MBMS bearer context stored at the MBMS GW 160 and in the MBMS bearer context stored at the MME 150. ¶ [0048]); and store the plurality of session attributes (¶ [0046], such information may be stored in the MBMS bearer context stored at the MBMS GW 160 and in the MBMS bearer context stored at the MME 150.); wherein sending the one or more control signals comprises sending, to the node and via the control plane interface, one or more of the plurality of session attributes (fig. 2, ¶ [0044], ¶ [0047] and ¶ [0048]).
El Khayat does not explicitly teach the plurality of session attributes comprising: two or more of: an access indicator, a session duration, or a session identifier.
	Kodaypak teaches a session start request comprises a plurality of session attributes comprising: one or more of: an access indicator, a session duration, or a session identifier (¶ [0048], the Session Start Request message 304 includes one or more session attributes, e.g., TMGI, Flow Identifier, QoS, MBMS service Area, Session identifier, estimated session duration, time to MBMS data transfer, MBMS data transfer start, access indicator).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include two or more session attributes, comprising an access indicator, a session duration, or a session identifier, in the request of El Khayat to provide additional information about the impending session.
 	Regarding claims 28 and 36, El Khayat in view of Kodaypak teaches the multicast broadcast gateway of claim 43, wherein the memory stores machine-readable instructions executable by the one or more processors to cause the multicast broadcast gateway to: receive, from the broadcast multicast service center of the broadcast multicast core network, a request to stop the broadcast multicast session, wherein sending the one or more control signals comprises forwarding, to the coordination function node and via the control plane interface, the request to stop the broadcast multicast session (El Khayat: ¶ [0101], the termination procedure involves that the BM-SC 170 sends a session stop request 710 to the control plane module 162 of the MBMS-GW 160, to which the control plane module 162 of the MBMS-GW 160 responds with a session stop response 711, that the control plane module 162 of the MBMS-GW 160 sends a session stop request 712 to the MME 150, to which the MME 150 responds with a session stop response 713, and that the MME 150 sends a session stop request 714 to MCE 114, to which the MCE 114 responds with a session stop response 715. Each of these nodes reacts to the received session stop request 710, 712, 714 by clearing the MBMS bearer context and releasing the associated resources).
10.	Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over El Khayat in view of Kodaypak as applied to claim 43 above, and further in view of Chandramouli et al. (US 2014/0313974 A1, hereinafter “Chandramouli”).
Regarding claims 27 and 35, El Khayat in view of Kodaypak teaches the multicast broadcast gateway of claim 43, wherein the memory stores machine-readable instructions executable by the one or more processors to cause the multicast broadcast gateway to: receive, from the broadcast multicast service center of the broadcast multicast core network, a request to update the broadcast multicast session (El Khayat: fig. 2, ¶ [0052], [0052] Subsequent control processes, such as stopping or modifying the MBMS session, typically require further control plane signaling involving the MBMS-GW 160, in particular the control plane module 162 of the MBMS-GW 160). 
El Khayat does not explicitly teach wherein the request to update comprises a second plurality of session attributes; and store the second plurality of session attributes, wherein sending the one or more control signals comprises sending, to the node and via the control plane interface, one or more of the second plurality of session attributes.
Chandramouli teaches the multicast broadcast gateway receives, from the broadcast multicast service center of the broadcast multicast core network, a request to update the broadcast session, wherein the request to update comprises a second plurality of session attributes; and store the second plurality of session attributes, wherein sending the one or more control signals comprises sending, to the node and via the control plane interface, one or more of the second plurality of session attributes (fig. 2, ¶ [0052], the BM-SC sends a Session Update Request to MBMS GW(s) with the temporary mobile group identity (TMGI) pointing to the current active MBMS session, and with the new QoS which indicates the new requirement such as bandwidth and priority of this new media. The MBMS GW stores the new session attributes received from the BM-SC in the MBMS Bearer Context, ¶ [0053], ¶ [0057]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to store, at the multicast broadcast gateway, the second plurality of session attributes, included in the request to update, and to send, to the coordination function node and via the control plane interface, one or more of the second plurality of session attributes in the system of El Khayat in view of Kodaypak to improve industrial applicability (¶ [0047]- [0050] of Chandramouli).
11.	Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over El Khayat of Ahmad et al. (US 2019/0124489 A1, hereinafter “Ahmad).
 	Regarding claims 29 and 37, El Khayat teaches the multicast broadcast gateway of claim 24, wherein the coordination function node comprises a coordination entity (MCE 114 of fig. 1), wherein connecting the multicast broadcast gateway to the coordination function node comprises connecting a management entity (MME 150 of fig. 1) to the coordination entity, and wherein sending the one or more control signals comprises sending, by the management entity and to the coordination entity, the one or more control signals (figs. 1 and 2).
	El Khayat does not explicitly teach wherein the multicast broadcast gateway comprises a management entity.
Ahmad teaches wherein the multicast broadcast gateway comprises a management entity (CN MBMS entity 702 of fig. 7. 1405 Fig. 14).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include the management entity in the multicast broadcast gateway in the system of Ahmad. The motivation for doing this is a matter of design choice.
12.	Claims 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over El Khayat in view of Gu et al. (US 2015/0229677 A1, hereinafter “Gu”).
 	Regarding claims 31 and 39, El Khayat teaches the multicast broadcast gateway claim 24, comprises a management entity (MME 150 of fig. 1) and a coordination entity (MCE 114 of fig.1. ¶ [0036], Each of such MCEs may be integrated in a corresponding LTE base station, referred to as eNB (evolved Node B) or may be provided as separate components associated with one or more eNBs.), wherein connecting the multicast broadcast gateway to the node comprises connecting the multicast broadcast gateway to the management entity, and wherein sending the one or more control signals comprises sending, to the management entity, the one or more control signals (figs. 1 and 2).
 	El Khayat does not explicitly teach wherein the coordination function node comprises a management entity and a coordination entity.
	Gu teaches wherein the coordination function node comprises a management entity and a coordination entity (fig. 2D, ¶ [0116], the MME and the MCE may be integrated into one network element).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to integrate the MME and the MCE into one network element/coordination function node in the system of El Khayat. The motivation for doing this is a matter of design choice (figs. 2A-2D, ¶ [0116] of Gu).
Response to Arguments
13.	Applicant's arguments filed on July 27, 2022 have been fully considered but are moot in view of new ground(s) of rejection.
14.	Applicant argues “…Thus, at least for these reasons, Applicant respectfully submits that the cited portions of El Khayat and Kodaypak fail to disclose or suggest at least the features of “connect the multicast broadcast gateway to a coordination function node in a radio access network via a control plane interface,” “exchange signaling with the coordination function node via the control plane interface to create, update and/or stop multicast broadcast sessions to transport multicast/broadcast content from the multicast broadcast core network to the base station,” and “send, to the coordination function node and via the control plane interface, one or more control signals.”
Examiner respectfully submits that amended claims 24 and 32 are anticipated El Khayat, as set forth above.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477